 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH
RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO
OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM
THE SECURITIES AND EXCHANGE COMMISSION.

 

6% UNSECURED PROMISSORY NOTE

 

Issuance Date:

Principal Amount: $

 

For value received, Staffing 360 Solutions, Inc., a Nevada corporation (the
“Company”), promises to pay to the order of ________________ (“Holder”) the
principal sum of $___________, together with interest accrued but unpaid
thereon, at the rate and on the terms set forth below in this promissory note
(the “Note”). The date of this Note is January 3, 2014 (the “Issuance Date”).
This Note is being issued in connection with that certain Stock Purchase
Agreement, dated October 30, 2013 as amended December 10, 2013 (the “SPA”), by
and between the Company, Initio International Holdings, Inc. and the
Shareholders of Initio. All terms not defined herein are defined in the SPA.

 

1          Repayment. All payments of interest and principal shall be in lawful
money of the United States of America in immediately available funds, at the
address of the Holder on the books of the Company or at such other place, or by
wire transfer of funds to such account of the Holder, as the Holder may
designate in writing to the Company. All payments shall be applied first to
accrued interest, and thereafter to principal and no Suspension of Payments
occurs. Unless the Note is paid as set forth herein, unless as Suspension of
Payment occurs, and is continuing payments of principal shall be made in monthly
installments in the monthly amount of 1/60th of the principal due on the
Issuance Date along with the accrued interests payments, the entire outstanding
principal amount of, and all unpaid accrued interest on, the Note shall be due
and payable on the 36 month anniversary of the Issuance Date (the “Maturity
Date”), provided, however, in the event a Suspension of Payment occurs pursuant
to Section 3, below, the Maturity Date shall be extended after the 36 month
anniversary equal to the time that a Suspension of Payment shall continue.

 

2          Interest Rate and Payments; No Security Interest. Interest on the
outstanding principal amount shall accrue daily at a rate equal to six percent
(6%) per annum. Interest will be calculated on the basis of a 365-day year for
the actual number of days elapsed. Interest will accrue from the date hereof
until the outstanding principal amount is converted, prepaid or paid in full.
Interest and principal shall be payable on a monthly basis, within the fifteenth
(15th) day of such month (a “Payment Date”), and such payments of principal and
interest shall begin on the first such Payment Date which shall be within the
calendar month following the Issuance Date. On the Maturity Date, the Company
will pay a balloon payment of the remaining principal amount due under the Note,
including all accrued but unpaid interests. Whenever any payment or other
obligation hereunder shall be due on a day other than a business day, such
payment shall be made on the next succeeding business day. This Note is an
unsecured promissory note.

 

 

 

 

3          Suspension of Payments of Principal and Interest. Notwithstanding any
other provisions of this Note, payments due hereunder and the accrual of
interest shall immediately be suspended (a "Suspension of Payment") if the Gross
Profit of Initio for any twelve (12) month run rate after 31 December 2013 is
less than the Gross Profit of Initio for the trailing twelve (12) month run rate
on the Issuance Date, in an amount of twenty percent (20%) or more, and shall
only be reinstated upon the date which the Gross Margin of Initio exceeds eighty
percent (80%) of the Gross Profit for the financial year ended on 31 December
2013 provided, however, that no such suspension shall occur if the shortfall in
Gross Margin of Initio referred to in the prior clause results from directly (a)
legal or regulatory action (other than caused by a default of Initio and/or the
Subsidiaries) that directly impacts Initio in a materially negative manner or
(b) is attributable to or is increased directly as a result of any act,
omission, transaction or arrangement carried out by or at the written request of
the Parent or the Company. For purposes of this Section 3, (i) “Gross Profit”
and/or “Gross Margin” shall mean means Revenue less direct costs of services,
consisting of payroll, payroll taxes, insurance costs and reimbursable expenses,
in a manner as consistently applied by the Group, and in accordance with the
Accounting Policies (ii) “Gross Revenues” shall mean total income received from
business operations of Initio, conducted as a separate subsidiary or, if Initio
is not operated as a separate subsidiary of the Company, the Gross Profit of the
division or other internal organization of the Company which includes the
business formerly conducted by Initio, prior to any deductions or allowances, as
determined in accordance with United Kingdom generally accepted accounting
principles consistently applied (“GAAP”) and in accordance with the Accounting
Policies and reflected in the financial statements of the Company as audited by
the Company’s independent accounting firm (“Audited Statements”) for the
relevant fiscal year, (iii) “Cost of Sales” means the direct costs to generate
the Gross Revenues including, without limitation, payroll to independent
contractors, payroll burdens and insurance obligations for such contractors, as
determined in accordance with GAAP and reflected in Audited Statements for the
relevant fiscal year; and (iv) "Revenue" means revenue of the Group, determined
as follows: (i) revenue for temporary services (recognized at the time that the
service is provided and revenue is recorded on a time and materials basis); (ii)
temporary contracting revenue (recognized as gross when the company acts as
principal in the transaction and is at risk for collection); (iii) revenue that
does not meet the criteria for gross revenue reporting (reported on a net
basis); (iv) revenue generated when the company permanently places an individual
with a client on a contingent basis (recorded at the time of acceptance of
employment); and (v) revenue generated when the company places an individual
with a client on a retained basis (recorded ratably over the period the services
are rendered), in a manner as consistently applied by the Group in accordance
with the Accounting Policies.

 

4          Liquidity Event or Change of Control Prior to Maturity Date. If a
Liquidity Event occurs before the Maturity Date, then the Company shall pay to
Holder, as part of the Liquidity Event, the amount that Holder would have
received had the Note been repaid at the Maturity Date, in full satisfaction of
the Company’s obligations under this Note, and Holder shall surrender the
original Note to the Company.

 

For purposes of this Section 4:

 

“Liquidity Event” means (a) a merger of the Company with or into another entity
(if after such merger the holders of a majority of the Company’s voting
securities immediately prior to the transaction do not hold a majority of the
voting securities of the successor entity) or (b) a sale by the Company of all
or substantially all of its assets to an unaffiliated third party.

 

The Company shall give Holder at least 10 days’ written notice prior to a
Liquidity Event.

 

5          Prepayment. The Company may, in its discretion, prepay this Note in
whole or in part prior to the Maturity Date.

 

6          Controlling Law.  This Note and all questions relating to its
validity, interpretation or performance and enforcement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts wholly performed within the borders of such state and without
reference to choice-of-law principles thereof. Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the State and Federal
courts located in New York, New York and further agrees that in the event of any
dispute hereunder, any litigation to resolve such dispute may only be brought in
such jurisdiction. Each party hereto waives any claim to forum non-conveniens.

 

 

 

 

7            Waiver of Jury Trial. EACH OF THE COMPANY AND HOLDER KNOWINGLY,
IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS
NOTE, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY THERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO
ENTER INTO THE LOAN TRANSACTION EVIDENCED BY THIS NOTE.

 

8            Notices. All notices or communications given or made hereunder
shall be in writing and shall be delivered or mailed by registered or certified
mail, return receipt requested, postage prepaid, or delivered by reputable
overnight courier, to the party at the address set forth below, or at such other
place as the Company or Holder may designate by written notice to the other.
 Notices given by mail will be deemed to have been given on the third business
day after the business day on which the notice is deposited in the mail.
 Notices given by overnight courier will be deemed given on the next business
day after the business day on which the notice is deposited with the overnight
courier. Notices may also be given by e-mail if receipt is acknowledged by the
recipient.

 

9            Transfer; Successors and Assigns; Rights as Stockholder.  The terms
and conditions of this Note shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Notwithstanding the
foregoing, Holder may not assign, pledge, or otherwise transfer this Note
without the prior written consent of the Company, which consent may be withheld
at the Company’s discretion. Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company. Thereupon, a new note for the same
principal amount will be issued to, and registered in the name of, the
transferee. Principal and interest, or any

 

10          Events of Default and Remedies

 

A.Events of Default. Each of the following shall constitute an “Event of
Default”:

 

(a)          If either of Brendan Flood or Matthew Briand cease to be employed
by the Company (except where either of them voluntarily resigns or is dismissed
for gross misconduct or fraud);

 

(b)          The failure of the Company to pay the principal amount and accrued
and unpaid interest on the Maturity Date;

 

(c)          The material default by the Company under any of its material
covenants or representations under the Stock Purchase Agreement, which default
is not cured within 30 days after receipt of written notice of such default
delivered to the Company by the Holder;

 

(d)          A decree, judgment, or order by a court of competent jurisdiction
shall have been entered adjudging the Company as bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization of the Company
under any bankruptcy or similar law, and such decree of order shall have
continued undischarged and unstayed for a period of 90 days; or a decree or
order of a court of competent jurisdiction ordering the appointment of a
receiver, liquidator, trustee, or assignee in bankruptcy or insolvency of the
Company, or for the winding up or liquidation of the affairs of the Company,
shall have been entered, and such decree, judgment, or order shall have remained
in force undischarged and unstayed for a period of 60 days;

 

 

 

 

(e)          The Company shall institute proceedings to be adjudicated a
voluntary bankrupt, or shall consent to the filing of a bankruptcy proceeding
against it, or shall file a petition or answer or consent seeking reorganization
under any bankruptcy or similar law or similar statute, or shall consent to the
filing of any such petition, or shall consent to the appointment of a custodian,
receiver, liquidator, trustee, or assignee in bankruptcy or insolvency of it or
any of its assets or property, or shall make a general assignment for the
benefit of creditors, or shall admit in writing its inability to pay its debts
generally as they become due.

 

B.Acceleration of Maturity Date. If an Event of Default occurs and is
continuing, then, and in every such case, unless the principal of this Note
shall have already become due and payable, the Holder by written notice to the
Company (an “Acceleration Notice”), may declare all of the principal of the
Note, together with accrued interest thereon, to be due and payable immediately.
If an Event of Default occurs, all principal of and accrued interest on this
Note ipso facto shall become and be immediately due and payable without any
declaration or other act on the part of the Holder.

 

C.Waiver. No delay or omission by the Holders to exercise any right or remedy
arising upon any Event of Default shall impair the exercise of any such right or
remedy or constitute a waiver of any such Event of Default. Every right and
remedy given by this Section or by law to the Holder may be exercised from time
to time, and as often as may be deemed expedient, by the Holder. No provision of
this Note may be waived unless in writing signed by Holder, and waiver of any
one provision of this Agreement shall not be deemed to be a waiver of any other
provision.

 

11          Waiver and Amendment; Enforceability. Any provision of this Note,
including, without limitation, the Maturity Date hereof, and the observance of
any term hereof, may be amended, waived or modified (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Holder. If one or more provisions of this
Note are held to be unenforceable under applicable law, such provisions shall be
excluded from this Note, and the balance of this Note shall be interpreted as if
such provisions were so excluded and shall be enforceable in accordance with its
terms.

 

12          Lost or Stolen Note.  If this Note is lost, stolen, mutilated or
otherwise destroyed, the Company shall execute and deliver to Holder a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, Holder shall deliver to the Company an affidavit of lost
instrument and customary indemnity in respect thereof as a condition to the
delivery of any such new promissory note.

 

13          Amendment. This Note is being issued in a series of Notes relating
to that certain SPA. This Note may be amended only by a majority of the holders
of such Notes issued in connection with that certain SPA.

 

[signature page follows]

 

 

 

 

Company:   STAFFING 360 SOLUTIONS, INC.   By:     Name: A.J. Cervantes   Title:
President

 

[Signature page to Promissory Note of Staffing 360 Solutions, Inc.]

 

 

 

